Name: Commission Regulation (EC) No 534/1999 of 11 March 1999 fixing the ceilings on financing for measures to improve the quality of olive-oil production in the 1999/2000 production cycle
 Type: Regulation
 Subject Matter: economic policy;  consumption;  EU finance;  agricultural activity;  production
 Date Published: nan

 Avis juridique important|31999R0534Commission Regulation (EC) No 534/1999 of 11 March 1999 fixing the ceilings on financing for measures to improve the quality of olive-oil production in the 1999/2000 production cycle Official Journal L 063 , 12/03/1999 P. 0028 - 0029COMMISSION REGULATION (EC) No 534/1999 of 11 March 1999 fixing the ceilings on financing for measures to improve the quality of olive-oil production in the 1999/2000 production cycleTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2),Having regard to Commission Regulation (EC) No 528/1999 of 10 March 1999 laying down measures to improve the quality of olive-oil production (3), and in particular Article 3(2) thereof,Whereas Article 3(2) of Commission Regulation (EC) No 528/1999 provides that ceilings be fixed, for each 12-month production cycle, on financing for measures to improve the quality of olive-oil production and its environmental impact in each producer Member State;Whereas, for the first year of application of Regulation (EC) No 528/1999 and in view of the date of its entry into force, a later deadline for drawing up the action programme for the 1999/2000 production cycle should be provided for;Whereas Commission Regulation (EC) No 2095/98 of 30 September 1998 fixing the estimated production of olive oil and the amount of the unit production aid that may be paid in advance for the 1997/98 marketing year (4) estimates production at 2 290 600 tonnes; whereas this corresponds to 1 157 000 tonnes for Spain, 422 000 tonnes for Greece, 670 000 tonnes for Italy, 39 000 tonnes for Portugal and 2 600 tonnes for France; whereas the amount withheld from production aid for this olive-oil marketing year serves as a basis for financing measures to improve the quality of the oil during the production cycle commencing on 1 May 1999;Whereas the measures have relatively fixed minimum costs; whereas the ceilings on total financing for some Member States may therefore prove to be too low; whereas, as a result, appropriate limits should be established for these cases;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 For the production cycle from 1 May 1999 to 30 April 2000, the ceiling on financing for the measures laid down in the first subparagraph of Article 3(2) of Regulation (EC) 528/1999 shall be:>TABLE>Article 2 Notwithstanding Article 2(1) of Regulation (EC) No 528/1999, the deadline for drawing up the action programme for the 1999/2000 production cycle shall be 30 April 1999.Article 3 Notwithstanding Article 3(3) of Regulation (EC) No 528/1999, the additional national contribution from Member States whose maximum financing laid down in Article 1 is EUR 100 000 or less shall be no more than EUR 250 000.Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 62, 11. 3. 1999, p. 8.(4) OJ L 266, 1. 10. 1998, p. 62.